Citation Nr: 0021067	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-40 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the adjusted amount of 
$1,792.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active service from August 1945 to August 
1946 and from August 1950 to July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Committee found that the veteran's actions leading 
to the creation of the overpayment constituted bad faith, 
thereby precluding further consideration of waiver of 
recovery of the debt under the principle of equity and good 
conscience.  However, in an August 1994 decision the 
Committee concluded that collection of the outstanding 
indebtedness would not be against the principle of equity and 
good conscience.

In October 1998, the Board remanded this case to the RO for 
adjudication the veteran's claim concerning the amount and 
propriety of the creation of the overpayment.  This issue is 
inextricably intertwined with the issue on appeal because 
adjudication of the issue of the amount and propriety of the 
creation of the debt may affect the merits and outcome of an 
adjudication of the waiver issue.  Denial of a waiver 
presupposes the propriety of the creation of the overpayment 
in the first instance.  Cf. Narron v. West, 13 Vet. App. 223 
(1999); see also Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board).  

In December 1998, the RO determined that the amount of the 
overpayment was proper and that the debt was valid.  The 
veteran was notified of the decision and of her appellate 
rights.  She did not appeal.  38 U.S.C.A. § 7105(a), (d) 
(West 1991) ("Appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.); see also Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  Accordingly, this claim is not 
currently before the Board on appeal. 


FINDINGS OF FACT

1.  An overpayment of pension benefits occurred through 
failure of the veteran to report interest income to VA on a 
timely basis.

2.  VA is not at fault for the creation of the overpayment of 
pension benefits in the adjusted amount of $1,792.00.

3.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities.

4.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

5.  Failure to make restitution would result in unfair gain 
to the veteran.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSION OF LAW

Recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The RO originally awarded the veteran pension benefits in 
November 1988, effective from December 1, 1988.  At that 
time, her only income consisted of Social Security 
Administration (SSA) benefits.  See Veteran's Application for 
Compensation or Pension, dated October 24, 1988.  

In a November 1988 letter, the veteran was notified that her 
rate of VA pension was directly related to her income; that 
adjustments in her payments must be made when her income 
changed; that she must notify VA immediately if she received 
any income from a source other than those upon which her 
pension benefit was currently based, i.e., SSA; and that 
failure to inform VA promptly of income changes may result in 
the creation of an overpayment.  Similar letters were 
provided to the veteran in January, March, June and November 
1989, November 1990, and November 1991. 

An overpayment in the amount of $60.00 was created in 1989 
due to a discrepancy in the amount of the veteran's SSA 
benefits.  She was found to be less than materially at fault 
in the creation of the overpayment; however, waiver was 
denied.  The veteran did not appeal.

The veteran  completed an Improved Pension Eligibility 
Verification Report (EVRs) in October 1989, which asked that 
she report income from numerous sources, including from 
interest and dividends.  She reported $0 for total interest 
and dividends from November 1989 to October 1990.

The RO notified the veteran in October 1991 that it proposed 
to reduce her pension benefits effective from February 1, 
1989, based upon information showing that she received 
interest income in the amount of $272.00. 

In December 1991, the RO notified the veteran that it 
proposed to reduce her pension benefits effective from 
February 1, 1989, based upon information showing that she 
received interest income in the amount of $272.00 from Great 
Western Bank, $181.00 from Great Western Bank, and $1,516.00 
from Beach Federal Savings in 1989.  This resulted in an 
overpayment of $3,895.00

In written statements on appeal, the veteran reported that 
the interest taken from the bank accounts was placed in her 
mother's account and that her mother loaned her money to open 
the accounts so that she could have her VA and SSA checks 
directly deposited.  She stated that she did nothing with the 
money without instructions from her mother, as it was not her 
money.  She stated that all of the income belonged to her 
mother and went into her accounts.  

The veteran also reported that because her mother could not 
read or write, she was given power of attorney to handle her 
affairs and was named on her accounts.  She held her mother's 
assets in trust.  Further, the veteran stated that her mother 
had placed money in an account in her name in case of a 
disaster.  The interest on this account was to be transferred 
to her mother.  

Finally, the veteran reported that her only income was SSA 
benefits and that her mother used her Social Security number 
for tax purposes.  Unfortunately, her mother had passed away 
in late 1990.  According to a will and trust, the veteran 
stated that payments were made to her for her rent and 
utilities.  The veteran also reportedly received one half of 
her mother's estate in January 1992.

Associated with the claims folder is a letter from the 
veteran's tax preparer, which stated that the veteran had 
power of attorney over her mother's financial matters and 
that several of her mother's accounts were listed under her 
Social Security number.  Another letter from Dean Witter 
Reynolds, Inc. reported that all income from a certain bank 
account ($1,817.00) held jointly by the veteran and her 
mother was journaled to the veteran's mother's trust account 
in 1989.

In September 1992, the RO notified the veteran that her 
pension benefits had been reduced, effective from February 1, 
1989, as proposed in the December 1991 letter.  Her pension 
benefits were also terminated effective from November 1, 
1990, due to failure to provide an EVR for 1990 to 1991.  It 
was noted that she had provided evidence showing that 
$1,817.00 from Dean Witter Reynolds was journaled to her 
mother.  She had verified receipt of $272.00 from Great 
Western Bank and was unable to show that the $181.00 from 
Great Western Bank and $1,516.00 from Beach Federal Savings 
were, in fact, received by her mother.  

The veteran submitted a claim for waiver of the overpayment 
to the RO in October 1992.  In support of her claim, she 
stated that she could not afford to repay the indebtedness, 
as her only income was SSA benefits.

The veteran provided an EVR in October 1992.  Therefore, her 
pension benefits were reinstated from November 1, 1990, to 
November 1, 1991, at which time they were terminated due to 
excessive income.  Payment of the pension benefits from 
November 1990 to November 1991 resulted in an adjusted 
overpayment amount of $1,792.00.

The veteran also submitted a financial status report (FSR) to 
the RO in October 1992.  Her net monthly income was 
$1,446.00, consisting of $446.00 in SSA benefits and $1000.00 
in interest income.  Average monthly expenses totaled 
$1,911.38, including $1,100.00 for rent, $400.00 for food, 
$75.00 for utilities and heat, $50.00 for telephone, $75.00 
for car insurance, $50.00 for clothing, $46.38 for medical 
expenses, $50.00 for gasoline, $30.00 for rental insurance, 
$13.00 for newspaper, $12.00 for tags, and $10.00 for a 
haircut.  There was a negative monthly balance of income to 
expenses of $465.38.  The veteran stated that she paid the 
difference by cashing in a CD, or she received more dividends 
during some quarters.  She listed assets as $3,000.00 cash in 
the bank, $50.00 cash on hand, $10,000.00 in furniture and 
household goods, $170,000.00 in mutual funds, $2,000.00 in a 
money market account, and a 1992 Toyota Corolla valued at 
$12,000.00.

In a May 1993 written statement, the veteran's brother 
reported that he was co-trustee with the veteran of their 
mother's estate, and that the veteran did not have access to 
any of the money for personal use.

In October 1993, the RO requested that the veteran submit her 
income tax returns from 1989 to 1992.  In December 1998, the 
RO requested that the veteran submit an up-to-date FSR.  She 
did not respond to either request.  


II.  Legal analysis

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
That is, the Board finds that her claim is plausible and may 
be capable of substantiation, necessitating a thorough review 
of the evidence.  Furthermore, the Board finds that the 
appellant's claim has been adequately developed for appellate 
purposes by the RO, and no additional development is 
warranted at this time.

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R.  § 3.660(a)(1) (1999).

Waiver of recovery of overpayments of benefits may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. §  1.963 (1999).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R.  § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here 
actions of the debtor contribute to creation of the debt," 
the record reflects that the veteran was at fault in the 
creation of the overpayment.  The debt was created because 
she did not report pertinent financial information, despite 
being advised of the necessity to do so in VA correspondence 
and on her EVR.  She also had a previous overpayment of 
pension benefits; she was aware of the income reporting 
requirements.  In light of her delinquency in reporting her 
income from interest, she bears fault in creation of the 
overpayment.  She has offered no documentation indicating 
that the interest income from Great Western Bank and Beach 
Federal Savings belonged to her mother.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  VA 
does not appear to be at fault in creation of the 
overpayment.  It duly notified the veteran in advance that 
income must be reported.  She was also notified of the 
importance of immediate and direct notification of any change 
in income.  Once the RO was advised of the veteran's 
additional income, it acted promptly in adjusting her pension 
benefits and in assessing an overpayment.  Thus, the Board 
finds no fault on the part of VA.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the most recent FSR of record is dated 
in 1992.  Efforts undertaken by the RO to obtain additional 
information concerning the veteran's current financial status 
have proven unsuccessful.  The evidence on file reflects that 
in 1998 the RO sent a development letter requesting this 
information.  However, as of the date of this decision, the 
veteran has not responded to this request.  As the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) has noted in another context, 
the duty to assist is not a one-way street, and, if an 
appellant wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Further action without 
response or assistance from the veteran is unwarranted.  

Thus, in view of the veteran's apparent lack of cooperation, 
the Board finds that any contentions concerning her inability 
to pay the indebtedness without hardship, even if believed, 
without more recent corroborating financial information, are 
insufficient to show that she would be denied the basic 
necessities of life as a result of collection of the 
outstanding indebtedness.  Even if she was not able to 
achieve a positive monthly balance of income to expenses in 
the years since 1992, she has not cooperated in providing 
more recent and detailed information concerning her financial 
status and she had significant assets in 1992, including 
$170,000.00 in mutual funds.  Accordingly, it is the Board's 
opinion that payment of the adjusted indebtedness would not 
prevent her from providing herself with the basic necessities 
of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The pension benefits awarded to the veteran 
were derived from a needs-based program intended to assure 
that veterans are able to meet their basic needs.  The 
veteran continues to receive SSA benefits and at least 
$1000.00 in interest income each month, and recovery of the 
overpayment would not defeat the purpose of benefits 
otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  In this case, the fault for 
creation of the overpayment lies solely with the veteran.  
Because of her failure to promptly disclose pertinent 
information to VA, she received additional VA benefits to 
which she was not entitled under the law.  The Board finds, 
therefore, that receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that she relinquished any right or incurred any legal 
obligation in reliance upon receipt of VA pension benefits, 
nor is there any evidence that she did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment in the adjusted amount 
of $1.792.00 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R.  
§ 1.963 (1999).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  Ultimately, 
the preponderance of the evidence is against the veteran's 
claim for waiver.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the adjusted amount of $1,792.00 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

